UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JAMES R. ALDRIDGE, SR.; MARGARET     
ALDRIDGE; HARRY W. ATKINSON;
LOIS V. ATKINSON; WESLEY B.
BARTLETT; ANNA M. BARTLETT;
LEONARD BEARD, SR.; THERESA
BEARD; CARROLL E. BROADWATER;
MARLENE BROADWATER; THOMAS
HENRY BROWN; BETTYLOU BROWN;
ESTON C. CHAMP; PAUL H. CORDIAL;
EARLENE L. CORDIAL; STANLEY W.
CORLEY; C. LOUISE CORLEY; DONALD
A. D’ATRI; SHIRLEY D’ATRI; JEAN C.
GLASS; RAYMOND L. HAINES; MARY
CATHERINE HAINES; ERNEST M. HOLT;
ANNA MYRTLE HOLT; JUNIOR A.
HOTT; ROXALYN HOTT; CAROL G.            No. 00-2588
HUFFMAN; ROBERT M. ISER; WANDA
L. ISER; DONALD JOHNSON; MARY
ELLEN JOHNSON; DONALD LARKE;
JUDY LARKE; IRVIN E. LOWERY; ADA
L. LOWERY; WILLIAM R. MCCOY;
LOUISE T. MCCOY; GEORGE V.
MCKENZIE; DOROTHY E. MCKENZIE;
WILLIAM J. MCKENZIE; MARTHA
MCKENZIE; JAMES B. MILLS; ANN
LOUISE MILLS; ROBERT MITTER;
MARY LOUISE MITTER; JOHN E.
MONAHAN; M. CAROLYN MONAHAN;
RUSSELL C. MORGAN; LOUISE
MORGAN; ARTHUR L. NEDER;
                                     
2              ALDRIDGE v. GOODYEAR TIRE & RUBBER


JUNE E. NEDER; EDITH G. NORRIS,         
individually and in her capacity as
personal representative of the estate
of the deceased, David P. Norris;
JACK E. RITCHEY; HELEN J. RITCHEY;
PAUL A. SHOOK; GENEVIEVE E.
SHOOK; GERALD D. SIMMONS;
BARBARA SIMMONS; WILLIAM R.
SPENCER; ELVA P. SPENCER; JOSEPH
R. TAYLOR; ANNA K. TAYLOR;
RICHARD F. WEESE; HAZEL M.
WEESE; RAYMOND E. VINCI; SHIRLEY
R. VINCI; EARL A. WINTERS; BETTY
M. WINTERS; WILLIAM P.
ZIMMERMAN; PHYLLIS ZIMMERMAN;
ROBERT W. HAISLIP, as Personal
Representative of the estate of his
father Robert W. Haislip; NELLIE        
MAE MILLER; BARBARA A.
FRIDINGER, in her capacity as
personal representative of the estate
of the deceased, Percy R. Miller;
RONALD E. PORTER; RUTH M. DAY;
PHYLLIS R. FROST, in her capacity as
personal representative of the estate
of Frank C. Day, deceased; MARY
S. LANGHAM, individually and in her
capacity as personal representative
of the estate of George E. Langham,
deceased; ELMER L. KROLL; DORIS
R. KROLL; PRISCILLA TETER,
individually and in her capacity as
personal representative of the
deceased, Brook Teter;
                                        
               ALDRIDGE v. GOODYEAR TIRE & RUBBER   3


MURIEL R. SCHRAMM, individually         
and in her capacity as personal
representative of the estate of
Calvin C. Schramm; JESSIE SIMMONS,
individually and in her capacity as
personal representative of the estate
of the deceased, Leonard T.
Simmons; KATHLEEN S. SIRBAUGH, in
her capacity as personal
representative of the estate of Arlan
Eugene Sirbaugh, deceased; JACOB
LOAR; SARAH J. LOAR; HARRY F.
PIPER; GENEVIEVE PIPER; LEROY
ROBERTSON; ETHEL H. ROBERTSON;
ALBERT D. STEWART; BETTY
STEWART; LOIS SCHADT; MILFORD G.        
WILSON; DOROTHY M. WILSON;
EVELYN V. BUSER, individually and
in her capacity as personal
representative of the estate of
Theodore U. Buser, deceased;
VIOLET G. GRAY, individually and in
her capacity as personal
representative of the estate of
Richard R. Gray, deceased; YOLAND
T. TACCINO; THOMAS RODGER
TACCINO, personal representative of
the estate of Edmund Joseph
Taccino, deceased; ANNA M. COLE,
personal representative of the estate
of Charles B. Cole, deceased;
                                        
4              ALDRIDGE v. GOODYEAR TIRE & RUBBER


MARY KATHLEEN JENKINS,                  
individually and in her capacity as
personal representative of the estate
of Richard Toll Jenkins, deceased;
JEREMY EDWARD, surviving minor
grandchild of Richard Toll Jenkins,
deceased to the use of Mary
Kathleen Jenkins, surviving spouse
of Richard Toll Jenkins, deceased;
DONALD J. FOLK; ARTHUR C.
TICHNELL; CARRIE A. TICHNELL;
WANEDA C. BRIDGES, individually
and in her capacity as personal
representative of the estate of Nevin
H. Bridges, deceased; GILBERT L.
ZIMMERMAN; REBECCA ZIMMERMAN;
LEROY E. GROSS; CAROL M. GROSS;
LEONARD D. WHITE; GLADYS FAY
WHITE; EUGENE L. ZIMMERMAN, JR.;        
PHYLLIS M. ZIMMERMAN; WEBSTER
BRUCE LONG, III; LEONA PHARES
LONG; LOUIS E. SCHADT, JR.; TERRY
TRESSLER; MARGARET TRESSLER, as
Personal Representatives of the
estate of Robert C. Huffman;
RAYMOND L. CHAMP, as personal
representative of the estate of Elsie
Champ, deceased; CAROLYN A.
WAGNER, as personal representative
of the estate of Richard H. Glass,
deceased; JEANE R. KENNELL, as
personal representative of the estate
of Richard H. Glass, deceased; LOIS
J. SCHADT, as personal representative
of the estate of Louis E. Schadt,
deceased; CYNTHIA JANE COLLINS,
                                        
                ALDRIDGE v. GOODYEAR TIRE & RUBBER        5


as Personal Representative of the         
estates of Betty H. Stewart and
Albert D. Stewart; VICKIE A. HEBB,
as Personal Representative of the
estates of Betty H. Stewart and
Albert D. Stewart,
                 Plaintiffs-Appellants,
                 and                      
DAVID P. NORRIS; PERCY MILLER,
                        Plaintiffs,
                  v.
GOODYEAR TIRE & RUBBER COMPANY,
INCORPORATED, an Ohio Corporation,
                Defendant-Appellee.
                                          
          Appeal from the United States District Court
           for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
  (CA-90-140-H, CA-90-141-S, CA-90-142-K, CA-90-143-HAR,
     CA-90-145, CA-90-146, CA-90-147-S, CA-90-148-HAR,
  CA-90-149-MJG, CA-90-150, CA-90-151-MJG, CA-90-152-H,
 CA-90-153-S, CA-90-154-S, CA-90-155-HAR, CA-90-156-MJG,
     CA-90-157, CA-90-158-S, CA-90-159-S, CA-90-160-S,
    CA-90-161-HAR, CA-90-162-S, CA-90-163, CA-90-164-H,
 CA-90-165-S, CA-90-166-K, CA-90-167-HAR, CA-90-168-MJG,
     CA-90-169, CA-90-170, CA-90-171-S, CA-90-172-HAR,
    CA-90-173-MJG, CA-90-174, CA-90-175-S, CA-90-176-H,
 CA-90-177-S, CA-90-178-K, CA-90-179-MJG, CA-90-180-MJG,
    CA-90-181-S, CA-90-182-K, CA-90-809, CA-90-887-MJG,
      CA-90-2331-WN, CA-90-2339-WN, CA-91-953-HAR,
CA-91-3369, CA-91-3370, CA-91-3371, CA-91-3372, CA-91-3373,
CA-91-3374, CA-91-3375, CA-91-3376, CA-91-3377, CA-91-3378,
CA-91-3379, CA-92-3679, CA-92-3680, CA-92-3681, CA-92-3682,
    CA-95-1910-MJG, CA-95-1988, CA-95-1989, CA-96-1990)
6              ALDRIDGE v. GOODYEAR TIRE & RUBBER
                    Argued: January 23, 2002

                     Decided: March 5, 2002

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Henry Eigles, Columbia, Maryland, for Appellants.
Joseph Carlton Wich, Jr., VENABLE, BAETJER & HOWARD,
L.L.P., Towson, Maryland, for Appellee. ON BRIEF: Sylvan H.
Sack, Baltimore, Maryland, for Appellants. James K. Archibald,
Mitchell Y. Mirviss, VENABLE, BAETJER & HOWARD, L.L.P.,
Towson, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   Appellants are former employees of Kelly-Springfield Tire Com-
pany who allege that they became ill from exposure to toxic chemi-
cals that Goodyear supplied to Kelly-Springfield. In three prior
lawsuits, other groups of former Kelly-Springfield workers brought
similar claims against Goodyear. See Heinrich v. Goodyear Tire &
Rubber Co., 532 F. Supp. 1348 (D. Md. 1982); McClelland v. Good-
year Tire & Rubber Co., 735 F. Supp. 172 (D. Md. 1990); Jewell v.
Goodyear Tire & Rubber Co., Civ. No. S-89-3235. Heinrich settled,
but Goodyear prevailed on summary judgment in McClelland and
                ALDRIDGE v. GOODYEAR TIRE & RUBBER                      7
Jewell because the plaintiffs were unable to show proximate causa-
tion. This Court affirmed both McClelland and Jewell on appeal.

   In this litigation, the district court likewise found that plaintiffs
failed to show sufficient evidence of proximate causation and granted
summary judgment to Goodyear. See Aldridge v. Goodyear Tire &
Rubber Co., 34 F. Supp. 2d 1010, 1017 (D. Md. 1999) (Aldridge III).
Goodyear supplied only ten percent of the potentially hazardous
chemicals to which plaintiffs were exposed. Id. at 1017. Moreover,
plaintiffs failed to produce evidence that a "particular, identifiable
chemical supplied by Goodyear" was a legal cause of their injuries."
Id. at 1019. Finally, the district court rejected the affidavits of plain-
tiffs’ expert witnesses as too vague and conclusory, lacking reliance
on scientific research or literature, and as failing to address possible
alternative causes of plaintiffs’ illnesses. Id. at 1024. The district
court, however, did not permit the Aldridge plaintiffs any discovery,
but relied on the discovery produced in the previous litigation against
Goodyear.

   This court vacated the district court’s summary judgment order and
remanded "with instructions [to] provide the Workers a limited oppor-
tunity for discovery so that they may seek those documents and infor-
mation and only those documents and information, responsive to their
requests that have not previously been disclosed in one or the other
of the litigations." Aldridge v. Goodyear Tire & Rubber Co., 223 F.3d
263, 266 (4th Cir. 2000) (Aldridge IV) (emphasis added).

   On remand, the district court held that the employees were still not
entitled to any discovery. See Aldridge v. Goodyear Tire & Rubber
Co., 198 F.R.D. 72 (D. Md. 2000) (Aldridge V, the decision from
which appellants appeal). The district court noted that plaintiffs failed
to identify "very specifically that very small amount of information
that they believe might exist," as we stated in Aldridge IV. Id. at 76.
Moreover, the discovery requested by plaintiffs either: 1) was dupli-
cative, 2) had never been presented as a request to the district court
before, or 3) had no relevance to the critical issue of causation. Id.

  In March of 1997, in response to Goodyear’s initial motion for
summary judgment, the plaintiffs had submitted six affidavits under
Rule 56(f) requesting further discovery. In Aldridge V, the district
8               ALDRIDGE v. GOODYEAR TIRE & RUBBER
court refused to consider any new requests for discovery, and consid-
ered only the discovery requests "previously made" in plaintiffs’ six
Rule 56(f) affidavits. See 198 F.R.D. at 78. The district court con-
cluded that four of the six affidavits requested information available
in the discovery undertaken in Heinrich and McClelland. Id. at 78-79.
As to the fifth and sixth affidavits, the district noted "five possible
areas" that may relate to discovery not previously available to plain-
tiffs, but ultimately concluded that none of these areas was relevant
to the dispositive issue of causation. Id. at 79-81. Accordingly, the
district court denied further discovery and reinstated its grant of sum-
mary judgment from Aldridge III.

  Having had the benefit of oral argument and the parties’ briefs, we
conclude that the district court correctly decided the issues before it.
Accordingly, we affirm on the reasoning of the district court.

                                                           AFFIRMED